Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Diane Dobrea on 2/9/2021. 

The application has been amended as follows: 

Claims 11-18. (canceled)

Claim 19. (Currently amended) 









A method for improving the insect resistance of a rice plant, comprising: 
(A) providing a rice plant comprising insect-resistant variety of insect-sensitivity gene BGIOSGA015651, wherein the insect-resistant variety has the sequence of SEQ ID NO: 1 or SEQ ID NO: 3; 
cross breeding the rice plant comprising SEQ ID NO: 1 or SEQ ID NO: 3 with a rice plant comprising insect-sensitivity gene BGIOSGA015651 of SEQ ID NO: 2 or SEQ ID NO: 4 to produce a progeny rice plant; and 
Obtaining a progeny rice plant comprising SEQ ID NO: 1 or SEQ ID NO: 3 and that is insect resistant, or 
(B) Reducing or abolishing the expression of SEQ ID NO: 2 or SEQ NO: 4 in a rice plant by producing a non-natural mutation into SEQ ID NO: 2 or SEQ NO: 4 by genetic engineering or by breeding. 

Claim 20. (Currently amended) The method according to claim 19, wherein the [insect resistance of the rice plant is resistance to planthoppers.  

Claim 21. (Currently amended) The method according to claim 19, wherein the insect resistance is resistance to insects selected from the group consisting of Nilaparvata lugens, Sogatella furcifera, and Laodelphax striatellus.  

Claim 22. (Currently amended) [





A rice seed, tissue, plant part, or progeny comprising the non-natural mutation of claim 19, wherein the mutation results in reduced or abolished expression of SEQ ID NO: 2 or SEQ ID NO: 4, and/or reduced or abolished level or activity of a protein encoded by insect sensitivity gene BGIOSGA015651 of SEQ ID NO: 2 or SEQ ID NO: 4, 
wherein the rice seed, tissue, plant part, or progeny has increased resistance to one or more insects as compared to rice seed, tissue, plant part, or progeny that does not comprise the non-natural mutation in SEQ ID NO: 2 or SEQ ID NO: 4. 

Claim 23. (Currently amended) 
The rice seed, tissue, plant part, or progeny according to claim 22, wherein the non-natural mutation is produced by genetic engineering. 

Claim 24. (Currently amended) [
The rice seed, tissue, plant part, or progeny according to claim 22, wherein the non-natural mutation is produced by breeding. 


The rice seed, tissue, plant part, or progeny according to claim 23, wherein the genetic engineering method comprises RNA interference or gene editing.

Claims 26-27. (canceled) 

Claim 28. (Currently amended) [
The rice seed, tissue, plant part, or progeny according to claim 22, wherein the insect resistance is resistance to planthoppers. 

Claim 29. (Currently amended) [
The rice seed, tissue, plant part, or progeny according to claim 22, wherein the insect resistance is resistance to insects selected from the group consisting of Nilaparvata lugens, Sogatella furcifera and Laodelphax striatellus. 

Claim 30. (Currently amended)
The rice seed, tissue, plant part, or progeny according to claim 29, wherein the insect resistance is resistance to insects selected from the group consisting of Nilaparvata lugens and Sogatellafircifera.

In summary, claims 19-25, 28-30 are amended. 
Claims 11-18, 26-27 are canceled. 
Claims 19-25, 28-30 are allowed. 
Claims 1-10 have been previously canceled by the applicant. 

Reasons for allowance: 
The amendments and cancelations of claims on 11/24/2020 by applicant overcame all the previous rejections by the examiner. 
The subject matter of rice resistant variety BG1222 comprising SEQ ID NOs: 1 and 3 vs rice susceptible variety TNI were published on 8/3/2016 in CN 105820222, by the same 5 inventors 
SEQ ID NO: 2 and 4 were disclosed as genomic sequence and uncharacterized protein.  There was no teaching regarding insect or insect susceptibility, or knocking out or reducing expression of the sequences for insect resistance.
	In addition, the specification has examples of identifying SEQ ID NOs: 1 and 3 as insect resistant varients of SEQ ID NOs: 2 and 4.  Applicant also provides examples of making non-natural mutations of SEQ ID NOs: 2 and 4 for insect resistance.   
The amendments for formality by examiner to put the application for allowance are authorized by applicant representative during the telephone interview.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/Wayne Zhong/
Examiner, Art Unit 1662

/Ashley K Buran/Primary Examiner, Art Unit 1662